Exhibit 10.1

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This First Amendment to Credit Agreement and Security Agreement (this
“Amendment”), dated as of December 27, 2016, is entered into by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”), and ORION ENERGY SYSTEMS, INC., a
Wisconsin corporation (“Orion”), GREAT LAKES ENERGY TECHNOLOGIES, LLC, a
Wisconsin limited liability company (“Great Lakes”), ORION ASSET MANAGEMENT,
LLC, a Wisconsin limited liability company (“Orion Asset”), CLEAN ENERGY
SOLUTIONS, LLC, a Wisconsin limited liability company (“Clean Energy”; together
with Orion, Great Lakes and Orion Asset, “Borrowers”), ORION TECHNOLOGY
VENTURES, LLC, a Wisconsin limited liability company (“Orion Technology”), ORION
OPERATIONS, LLC, a Wisconsin limited liability company (“Orion Operations”),
ORION SHARED SERVICES, LLC, a Wisconsin limited liability company (“Orion
Services”), ORION AVIATION, LLC, a Wisconsin limited liability company (“Orion
Aviation”), and ORION LED CANADA INC., a corporation organized under the laws of
the Province of British Columbia (“Orion Canada”; together with Orion
Technology, Orion Operations, Orion Services and Orion Aviation, “Guarantors”).

RECITALS

Borrowers, Guarantors and Lender are parties to a Credit and Security Agreement
dated as of February 6, 2015, as supplemented by a Waiver and Consent Letter
dated as of October 29, 2015 (as so supplemented, and as the same may be further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used in these Recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

Borrowers have requested that Lender agree to amend the Credit Agreement, and
Lender is willing to grant Borrowers’ requests pursuant to the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.     Defined Terms. Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings set forth therein, unless
otherwise defined herein.

2.     Amendments to Credit Agreement.

(a) Section 2.9(i) of the Credit Agreement is hereby amended by replacing the
date “February 6, 2018” contained therein with the date “February 6, 2019”.

(b) Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

8.1 Minimum Excess Availability. Until the Financial Covenant Change Date,
Borrowers shall maintain the Excess Availability of Borrowers at all times in an
amount equal to or greater than $5,000,000. For the avoidance of doubt, it is
understood and agreed that (a) the Excess Availability Reserve (if any) is in
addition to the minimum Excess Availability required to be maintained under this
Section 8.1 and (b) to facilitate compliance with this Section 8.1, Reserves
will include an amount equal to the required Excess Availability hereunder. As
set forth in Schedule 2.12, the amount of the Excess Availability Reserve (if
any) and the required minimum Excess Availability of Borrowers described in the
foregoing clause shall be deducted in the calculation of the Unused Amount.



--------------------------------------------------------------------------------

(c) Schedule 1.1 of the Credit Agreement is hereby amended to amend and restate
the following definitions to read as follows:

“Excess Availability” means, as of any date of determination, the amount equal
to Availability, as determined by Lender in its Permitted Discretion.

“Excess Availability Reserve” means $0.

(d) Schedule 2.12 of the Credit Agreement is hereby amended to amend and restate
clause (a) titled “Unused Fee” therein, to read as follows:

(a) Unused Fee. An unused line fee of one quarter of one percent (0.25%) per
annum of the daily average of the Maximum Revolver Amount reduced by outstanding
Advances, Letter of Credit Usage and the Excess Availability Reserve (if any)
and the minimum required Excess Availability under Section 8.1 (the “Unused
Amount”), from the date of this Agreement to and including the Termination Date,
which unused line fee shall be payable monthly in arrears on the first day of
each month and on the Termination Date.

3.     No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect.

4.     Conditions Precedent. This Amendment shall be effective when Lender has
received this Amendment, duly executed by each Loan Party, together with such
other matters as Lender may require.

5.     Representations and Warranties. Each Loan Party hereby represents and
warrants to Lender as follows:

(a) Each Loan Party has all requisite power and authority to execute this
Amendment and the other documents and agreements contemplated by this Amendment
and to perform all of its obligations thereunder, and this Amendment and the
other documents and agreements contemplated by this Amendment have been duly
executed and delivered by each Loan Party and constitute the legal, valid and
binding obligations of each Loan Party, enforceable in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally.

(b) The execution, delivery and performance by each Loan Party of this Amendment
and the other documents and agreements contemplated by this Amendment have been
duly authorized by all necessary corporate or other legal entity action and do
not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
any Loan Party, or the articles of incorporation or bylaws of any Loan Party, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which any
Loan Party is a party or by which it or its properties may be bound or affected.

 

2



--------------------------------------------------------------------------------

(c) All of the representations and warranties contained in Section 5 and Exhibit
D of the Credit Agreement, and each other representation and warranty contained
in each other Loan Document, are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date).

6.     References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby, and any and
all references in the Loan Documents to the “Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby.

7.     No Waiver. Neither the execution of this Amendment nor any documents
related hereto shall be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any
other Loan Document or other document held by Lender, whether or not known to
Lender and whether or not existing on the date of this Amendment.

8.     Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description arising under, or relating to, the Credit Agreement, any credit
facility thereunder and/or any Obligations, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which any
Loan Party has had, now has or have made claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

9.     Costs and Expenses. Each Loan Party hereby reaffirms its agreement under
the Loan Documents, including under Section 17.9 of the Credit Agreement, to pay
or reimburse Lender with respect to all Lender Expenses in accordance therewith,
including, without limitation, costs and expenses in connection with the
drafting and negotiation of this Amendment.

10.   Miscellaneous. This Amendment constitutes a Loan Document under the Credit
Agreement. This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or in a .pdf or similar electronic file shall be
effective as delivery of a manually executed counterpart thereof. Any provision
of this Amendment which is prohibited or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Article, Section, subsection, paragraph and
subparagraph headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose. No amendment, modification, termination of waiver of any provision of
this Amendment shall be effective unless the same shall be in writing and signed
by Lender and each applicable Loan Party.

Signature page follows

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWERS: ORION ENERGY SYSTEMS, INC. By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

GREAT LAKES ENERGY TECHNOLOGIES, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

ORION ASSET MANAGEMENT, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

CLEAN ENERGY SOLUTIONS, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

 

Signature Page to First Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

GUARANTORS: ORION TECHNOLOGY VENTURES, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

ORION OPERATIONS, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

ORION SHARED SERVICES, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

ORION AVIATION, LLC By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

ORION LED CANADA INC. By:  

/s/ William T. Hull

Name:  

William T. Hull

Title:  

CFO

 

Signature Page to First Amendment to Credit and Security Agreement



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas G. Hedberg

Name:   Thomas G. Hedberg Title:   Vice President

 

Signature Page to First Amendment to Credit and Security Agreement